 Case 17-31459        Doc 42   Filed 11/13/18 Entered 11/14/18 06:51:34                  Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:     17-31459
Nicki Bond                                    )
                                              )               Chapter: 13
                                              )
                                                              Honorable Carol A. Doyle
                                              )
                                              )
               Debtor(s)                      )

                                    ORDER MODIFYING PLAN

       THIS MATTER coming to be heard on the Motion of the Debtor to Modify the Plan;

       THE COURT, after due notice having been given and hearing thereon, having been fully
advised of the matter, herein;

  IT IS HEREBY ORDERED:

  1. The Debtor's current plan payment default is deferred to the end of the plan.

  2. Nothing in this order shall require the Trustee to perform collections pursuant to any prior plan.

  3. The new plan base is $30,800.00.




                                                           Enter:



                                                                    Honorable Carol A. Doyle
Dated: November 13, 2018                                            United States Bankruptcy Judge

 Prepared by:
 Law Office of Jason Blust, LLC
 211 W. Wacker Dr., Ste. 300
 Chicago, IL 60606
